Title: Continental Congress Motion Respecting the Secretary for Foreign Affairs, 4 June 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] June 4, 1783
Mr. Livingston having signified to Congress his desire of relinquishing the exercise of the office of foreign affairs and his intention of returning to the state of New York:
Resolved that the secretary of Congress be directed to receive the papers of the said office into his care, ’till a successor to Mr. Livingston can be appointed and that next Wednesday be assigned for the election of a Secretary for the department of foreign affairs.
Resolved that the thanks of Congress be presented to Mr. Livingston for his services during his continuance in office, and that he be assured Congress entertain a high sense of the ability zeal & fidelity with which he hath discharged the important trust reposed in him.
